DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 2 and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add a heater and a peripheral edge contact such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 6277198 to Yao et al in view of United States Patent Application No. 2003/0070915 to Kao et al is presented below.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6277198 to Yao et al in view of United States Patent Application No. 2003/0070915 to Kao et al.
In regards to Claim 1, Yao teaches an apparatus for stressing a semiconductor substrate (Fig. 1, 4, stressing being clamping a substrate 12), the substrate having a central axis (as indicated by the shaft of 42 and the ring of 30), a front surface (top of 12) and a back surface (bottom of 12) which are generally perpendicular to the central axis (as they are not vertical surfaces), and a peripheral edge (outer edge 57) extending from the front surface to the back surface (as it contacts both the top and bottom surfaces of 12), the apparatus comprising: a chamber 20, a heater for heating the chamber (in the form of the substrate support member heater, Col. 1 lines 32-35, which implicitly heats the substrate and the chamber as it is inside the chamber and the generic lamp structures shown above 20 in Fig. 1),  a substrate holder 26 mounted in 
Yao does not expressly teach a heater comprising radiant heating lamps, resistance heaters or inductive heaters but does expressly teach that the apparatus is a sputtering apparatus (Col. 1 lines 21-32).
Kao teaches that in a typical sputter chamber a substrate support/pedestal includes an internal resistive heater [0004-0007.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yao with the internal resistive heater in the substrate support of Kao. One would be motivated to do so to substitute an art analogous component, as per MPEP 2144 and See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

In regards to Claims 4 and 6, Yao does not expressly teach the press is made of a material that expands at a lesser rate than that of the substrate such that heat applied to the substrate and the press will cause compression of the substrate.  
However, this limitation is based or dependent on the material of the substrate. As the material of the substrate is that of intended use, the material of the press is also intended use, as the limitation is bounded in scope by that of the material of the substrate. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yao is substantially the same as the claimed apparatus, the apparatus of Yao would be capable of fulfilling the limitations of the claim and thus be able cause compression of the substrate by the press when heat is applied as the press is made out of a material that expands at a lesser rate than that of the substrate based on the choice of the substrate, there being no structural difference between the apparatus of Yao and that of the claim.
In regards to Claims 5 and 7, Yao does not expressly teach the substrate including a coating disposed adjacent the peripheral edge.  

However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Yao would be capable of processing a substrate that has a coating disposed adjacent to the peripheral edge, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 8, Yao does not expressly teach the chamber is an epitaxial chamber for applying an epitaxial layer.  
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yao is substantially the same as the 
In regards to Claim 9, Yao teaches the press is configured to continuously encircle the substrate as the press is a ring 30.

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6277198 to Yao et al in view of United States Patent Application No. 2003/0070915 to Kao et al, as applied to claims 1, 2, and 4-9, and in further view of United States Patent Application No. 4542298 to Holden in view of United States Patent No. 5096536 to Cathey, Jr.
 	The teachings of Yao in view of Kao are relied upon as set forth in the above 103 rejection. 
In regards to Claims 9-12, Yao does not expressly teach a pressure modulator for causing a pressure differential across the substrate sufficient to exert stress on the substrate, the substrate holder further including: a front ring and a back ring, each ring including an annular support for contacting the substrate at a discrete radial position adjacent a peripheral edge of the substrate, the front ring adapted to contact the front surface and the back ring adapted to contact the back surface of the substrate, wherein the front and back rings are adapted to form a seal with the substrate to facilitate causing a pressure differential across the substrate, wherein the annular support includes a substantially sealed cavity and a single vent, the support adapted to contact 
Holden teaches an apparatus Fig. 2 for stressing a semiconductor substrate 102, the substrate having a central axis (as it is clamped by clamping ring 130), a front surface (top surface of 102) and a back surface (bottom surface of 102) which are generally perpendicular to the central axis (which is vertical and the top and bottom surfaces are horizontal), and a peripheral edge (circumferential edge of 102) extending from the front surface to the back surface (as shown in Fig. 2), the apparatus comprising: a chamber (housing of 105), a heater (ion beam 112, which heats the substrate and with the location of the ion beam also heats implicitly the chamber of 105, Col. 5 lines 7-10) for heating the chamber, a substrate holder 100 mounted in the chamber, the holder including: a generally planar back support (as it is a solid platen of 100), a press 130, 134, 150 for receiving and compressing the substrate (as it pushes 130 on 102 against 100 on a downward curvature), the press adapted to generally uniformly compress the substrate radially inward (as it presses downward along the curvature of 100) at its peripheral edge toward its central axis (as it bends downward and implicitly inward as it isn’t stretched but bent or pressed, Col. 4 line 10-Col. 7 line 29).  
Holden teaches the annular support 160 includes a substantially sealed cavity 114 and a single vent/port 116, the support adapted to contact one of the surfaces of the substrate and form a seal therewith (as 102 is above 114), but does not expressly teach the vent enabling a vacuum to be pulled through the cavity for exerting stress on the substrate.

Holden teaches a pressure modulator 114, 120 for causing a pressure differential across the substrate sufficient to exert stress on the substrate (pressure formed by gas into 114 from 120, and the pressure of the pressing ring 130), the substrate holder further including: a front ring 130 and a back ring 160, each ring including an annular support (ring shaped contact surface) for contacting the substrate at a discrete radial position adjacent a peripheral edge of the substrate (as the rings are used to clamped against the substrate), the front ring 130 adapted to contact the front surface and the back ring 160 adapted to contact the back surface of the substrate.  
Holden teaches the front and back rings are adapted to form a seal with the substrate to facilitate causing a pressure differential across the substrate as 130 presses against 102 while the gas from 120 is applied to the groove of 114, implicitly due to the location of the groove forming the pressure differential and allowing for uniform gas pressure for cooling (Col. 7 lines 1-35), thus allowing for uniform temperatures (Col. 1 line 12-Col. 2 line 67).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yao in view of Kao with the heat transfer gas,  chucking and sealing of the substrate, Holden. One would be motivated to do so for the purpose of creating a pressure differential and allowing for uniform cooling/temperature control using a heat transfer gas. See MPEP 2143, Motivations A-E. 

Cathey, Jr. teaches a substrate support Fig. 1 which has a cavity 36 and a single vent 24 connected to a cooling gas 14, 16, 18 and a pump, the support 12, 33, 34 adapted to contact one of the surfaces of the substrate (bottom of 28) and form a seal therewith, the vent enabling a vacuum to be pulled through the cavity for exerting stress on the substrate (Col. 4 line 15-Col. 6 line 30). Cathey teaches that to prevent unwanted cooling gas leakage, an additional seal or cavity is formed to create a differential pressure to prevent any coolant gas from contaminating the system (Col. 5 lines 19-35).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yao in view of Kao and in further view of Holden with the teachings of Cathey, by adding a single vent/vacuum pump to the cavity. One would be motivated to do so for the purpose of preventing unwanted cooling gas leakage. See MPEP 2143, Motivations A-E.  
The resulting apparatus fulfills the limitations of the claim.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6277198 to Yao et al in view of United States Patent Application No. 2003/0070915 to Kao et al, as applied to claims 1, 2, and 4-9, and in further view of United States Patent Application No. 2006/0228897 to Timans.
 	The teachings of Yao in view of Kao are relied upon as set forth in the above 103 rejection. 

Timans teaches that an apparatus for CVD, sputtering, evaporation [0074], that further heat treats the substrate in a preheating treatment where there are lamps above 122 and below 110 the chamber [0153] and also notes that the heating means can be a hot plate/susceptor, such that the lamps are an art analogous mechanism for heating the substrate [0038-0163].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yao in view of Kao, by substituting the resistive heater in Yao in view of Kao with the lamp arrangement of Timans. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213
USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See also MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 5997651 to Matsuse which expressly teaches clamping with lamps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716              

/KARLA A MOORE/Primary Examiner, Art Unit 1716